DETAILED ACTION
	This Office action is responsive to communication received 06/27/2022 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-12 and 16-20 are allowable over the prior art references of record for the following reasons:
As to independent claim 1, the prior art of record does not show, suggest or otherwise render obvious the combination of a club head having all of the structural elements of a club head body, an aperture, a damping element made of viscoelastic material and having an exterior portion monolithically formed together with a damping portion that is located within an interior cavity of the club head body, a channel associated with the exterior portion and the damping portion, a centrally-formed recess as part of the damping portion, a relief as part of a surface of the damping portion, a supported area and an unsupported area defining a ratio there-between, and a flange that includes a flange surface and an oppositely-disposed outside surface cooperating with a shelf on a back portion of the club head body. 
As to independent claim 2, the prior art of record does not show, suggest or otherwise render obvious the combination of a club head having all of the structural elements of a club head body, an aperture, a damping element behind a back portion of the club head body, with a damping portion that is located within an interior cavity of the club head body, a channel associated with the exterior portion and the damping portion and engaging a periphery of the aperture, with the damping portion abutting the back portion and a rear surface of a striking face, and a flange that includes a flange surface and an oppositely-disposed outside surface cooperating with a back portion of the club head body. 
As to independent claim 11, the prior art of record does not show, suggest or otherwise render obvious the combination of a club head having all of the structural elements of a club head body, including a striking face, a back portion and an interior cavity, a damping element behind the back portion of the club head body, with a damping portion that is located within the interior cavity of the club head body, with the damping portion including a centrally located recess, with the damping portion abutting the back portion and a rear surface of a striking face, with the striking face comprising a supported area and an unsupported area, and wherein said golf club head further comprising an aperture formed through said back portion, wherein said damping element further comprises an exterior portion located behind said back portion of said club head body, and wherein said damping element further comprises a channel formed between said exterior portion and said damping portion, said channel configured to engage a periphery of said aperture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711